


Exhibit 10(c)


NEXTERA ENERGY, INC.
2013 EXECUTIVE ANNUAL INCENTIVE PLAN


Article I


PLAN OBJECTIVES


Section 1.1    Purpose. The purpose of the Plan is to achieve the following
objectives: (i) recognize outstanding performers who have contributed
significantly to the Company’s success and to the success of such performers’
respective business units, (ii) align corporate goals and strategy to executive
compensation strategy, and (iii) provide a compensation environment which will
attract, retain and motivate key employees of the Company and its Subsidiaries
and Affiliates.
Article II
PLAN DURATION
Section 2.1    Term. The Plan shall be effective for ten (10) consecutive Plan
Years beginning on the Effective Date and ending on December 31, 2022.
Article III
DEFINITIONS
The following definitions shall apply for purposes of the Plan unless a
different meaning is clearly indicated by the context:
Section 3.1    “Affiliate” means any company or other entity that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 of Regulation C under the Securities Act of 1933, as amended, including
any Subsidiary.
Section 3.2    “Award” means an award that is (a) described in section 5.1, and
(b) calculated under section 7.1.
Section 3.3    “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
Section 3.4    “Base Salary” means, for any Participant for a Plan Year, such
Participant’s annual rate of base salary as of January 1 of the Plan Year
(including any base salary determined within the first ninety (90) days after
January 1 of the Plan Year), or, for Participant’s whose employment begins after
January 1 of the Plan Year, the date on which such Participant’s employment
begins.
Section 3.5    “Board” means the Board of Directors of the Company.
Section 3.6    “Change of Control” means the first to occur of any of the
following events:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3




--------------------------------------------------------------------------------




promulgated under the Exchange Act) of 20% or more of either (x) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions (collectively, the “Excluded Acquisitions”) shall not
constitute a Change of Control (it being understood that shares acquired in an
Excluded Acquisition may nevertheless be considered in determining whether any
subsequent acquisition by such individual, entity or group (other than an
Excluded Acquisition) constitutes a Change of Control): (i) any acquisition
directly from the Company or any Subsidiary; (ii) any acquisition by the Company
or any Subsidiary; (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary; (iv)
any acquisition by an underwriter temporarily holding Company securities
pursuant to an offering of such securities; (v) any acquisition in connection
with which, pursuant to Rule 13d-1 promulgated pursuant to the Exchange Act, the
individual, entity or group is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor Schedule); provided that,
if any such individual, entity or group subsequently becomes required to or does
report its beneficial ownership on Schedule 13D (or any successor Schedule),
then, for purposes of this paragraph, such individual, entity or group shall be
deemed to have first acquired, on the first date on which such individual,
entity or group becomes required to or does so report, beneficial ownership of
all of the Outstanding Company Common Stock and/or Outstanding Company Voting
Securities beneficially owned by it on such date; or (vi) any acquisition in
connection with a Business Combination (as hereinafter defined) which, pursuant
to subparagraph (c) below, does not constitute a Change of Control; or
(b)    Individuals who, as of the Effective Date constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, entity or group other than
the Board; or
(c)    Consummation of a reorganization, merger, consolidation or other business
combination (any of the foregoing, a “Business Combination”) of the Company or
any Subsidiary with any other corporation, in any case with respect to which:
(1)    the Outstanding Company Voting Securities outstanding immediately prior
to such Business Combination do not, immediately following such Business
Combination, continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
ultimate parent thereof) more than 55% of the outstanding common stock and of
the then outstanding voting securities entitled to vote generally in the
election of directors of the resulting or surviving entity (or any ultimate
parent thereof); or
(2)    less than a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the “New Board”) consists of individuals (“Continuing Directors”)
who were members of the Incumbent Board (as defined in




--------------------------------------------------------------------------------




subparagraph (b) above) immediately prior to consummation of such Business
Combination (excluding from Continuing Directors for this purpose, however, any
individual whose election or appointment to the Board was at the request,
directly or indirectly, of the entity which entered into the definitive
agreement with the Company or any Subsidiary providing for such Business
Combination); or
(d)    (i) Consummation of a sale or other disposition of all or substantially
all of the assets of the Company, other than to a corporation with respect to
which, following such sale or other disposition, more than 55% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities as
the case may be or (ii) shareholder approval of a complete liquidation or
dissolution of the Company.
The term “the sale or disposition by the Company of all or substantially all of
the assets of the Company” shall mean a sale or other disposition transaction or
series of related transactions involving assets of the Company or of any
Subsidiary (including the stock of any Subsidiary) in which the value of the
assets or stock being sold or otherwise disposed of (as measured by the purchase
price being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the fair market value of the Company (as
hereinafter defined). The “fair market value of the Company” shall be the
aggregate market value of the then Outstanding Company Common Stock (on a fully
diluted basis) plus the aggregate market value of the Company’s other
outstanding equity securities. The aggregate market value of the shares of
Outstanding Company Common Stock shall be determined by multiplying the number
of shares of Outstanding Company Common Stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
“Transaction Date”) by the average closing price of the shares of Outstanding
Company Common Stock for the ten trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
the Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of Outstanding Company Common Stock or by such other method as the Board
shall determine is appropriate.
Section 3.7    “Code” means the Internal Revenue Code of 1986, as amended,
including the corresponding provisions of any succeeding law.
Section 3.8    “Company” means NextEra Energy, Inc., a corporation organized and
existing under the laws of the State of Florida, and any successor thereto.
Where the context requires, “Company” shall also include all direct and indirect
subsidiaries of NextEra Energy, Inc.
Section 3.9    “Corporate Performance Objectives” means for any Plan Year one or
more objective performance objectives selected and established by the Committee
in accordance with the requirements of Article VI.




--------------------------------------------------------------------------------




Section 3.10    “Committee” means a committee consisting of those members of the
Compensation Committee of the Company who are outside directors as defined in
section 162(m) of the Code or such other committee consisting of outside
directors as defined in section 162(m) of the Code as the Board may appoint to
serve as the Committee. The Committee shall at all times consist of at least two
members who are outside directors as defined in section 162(m) of the Code. To
the extent of the delegation set forth in section 8.3, references in the Plan or
any instrument issued in relation to the Plan to the Committee shall be deemed
to be references to the Committee’s delegate.
Section 3.11    “Disability” shall, for purposes of determining the vesting of
an Award, be considered to exist at the Participant’s termination of employment
if, on such date, the Participant is suffering from a medical condition which
qualifies him (or would, if he were a participant in such plan and upon
completion of any applicable waiting or elimination period, qualify him) for
benefits under the NextEra Energy, Inc. Executive Long Term Disability Plan at
the time the Award is made.
Section 3.12    “Discharge for Cause” means termination of employment (a) upon
the finding of the Committee of an intentional failure to perform stated duties,
breach of a fiduciary duty involving personal dishonesty which results in
material loss to the Company or one of its Affiliates, or willful violation of
any law, rule or regulation (other than traffic violations or similar offenses),
or final cease-and-desist order which results in material loss to the Company or
one of its Affiliates or (b) pursuant to the provisions of any written
employment agreement between the Participant and his employer governing
discharge for cause.
Section 3.13    “Effective Date” means January 1, 2013, subject to approval of
the material terms of Code section 162(m) compensation payable in cash under the
Plan by the requisite vote of the Company’s shareholders at the annual meeting
of shareholders held in 2013, or any adjournment or postponement thereof.
Section 3.14    “Employee” means any individual employed by the Company or an
Affiliate as an employee, but does not mean an individual who renders service
solely as a director or independent contractor.
Section 3.15    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
Section 3.16    “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including the corresponding provisions of any
succeeding law.
Section 3.17    “GAAP” means generally accepted accounting principles, as
amended from time to time and applied in preparing the financial statements of
the Company.
Section 3.18    “Good Reason” means (a) a material diminution in base salary,
authority, duties or responsibilities, or (b) a material change (more than 100
miles) in the geographic location where the Participant is employed, provided
that the Participant has given notice to the Company or an Affiliate of the
existence of these conditions within ninety (90) days of the initial existence
of the conditions and the Company or such an Affiliate has been given at least
thirty (30) days to cure the conditions.
Section 3.19    “Participant” means an Employee who is selected by the Committee
as eligible to participate in the Plan for a Plan Year.
Section 3.20    “Plan” means the NextEra Energy, Inc. Executive Annual Incentive
Plan as amended and in effect from time to time.




--------------------------------------------------------------------------------




Section 3.21    “Plan Year” means the calendar year.
Section 3.22    “Retirement” means, with respect to any Employee, voluntary or
involuntary termination of employment (other than a Discharge for Cause)
occurring at or after the Employee’s sixty-fifth (65th) birthday, or, with the
consent of the Committee, prior to such date.
Section 3.23    “Section 162(m) Employee” means at any date (a) any individual
who, with respect to the previous taxable year of the Company, was a “covered
employee” of the Company within the meaning of section 162(m) of the Code;
provided, however, that the term “Section 162(m) Employee” shall not include any
such individual who is designated by the Committee, in its discretion, at the
time of any Award or at any subsequent time, as reasonably expected not to be
such a “covered employee” with respect to the current taxable year of the
Company and (b) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a “covered employee” with respect to the current taxable
year of the Company or with respect to the taxable year of the Company in which
any applicable Award will be paid.
Section 3.24    “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock, membership interests or other ownership interests of any class or kind
ordinarily having the power to vote for the directors, managers or other voting
members of the governing body of such corporation or non-corporate entity. In
addition, any other entity may be designated by the Committee as a Subsidiary,
provided that such entity could be considered as a subsidiary according to GAAP.
Section 3.25    “Taxable Year” means the taxable year of the Company for federal
income tax purposes.
Article IV
ELIGIBILITY AND PARTICIPATION; TERMINATION OF PARTICIPATION; REPAYMENT
Section 4.1    Eligibility. The Committee shall annually select the individual
Employees, if any, eligible for participation in the Plan, who shall be key
employees of the Company and its Subsidiaries and Affiliates.
Section 4.2    Participation. An Employee who holds or assumes an eligible
position shall be a Participant for a Plan Year only if selected by the
Committee to participate in the Plan for the Plan Year. An Employee who holds an
eligible position on the first day of a Plan Year, or who is hired, transferred
or promoted into an eligible position during the first two (2) months of the
Plan Year, may participate in the Plan for that Plan Year only if selected for
participation during the first ninety (90) days of the Plan Year. An Employee
who is hired, transferred or promoted into an eligible position after the first
two (2) months of the Plan Year may participate for the Plan Year only if
selected to participate within thirty (30) days after assuming an eligible
position; provided, however, that in no event shall a person who is a Section
162(m) Employee be added to the Plan for any Plan Year after the close of the
eighth month of the Plan Year. An Employee who is hired, transferred or promoted
into an eligible position during a Plan Year and selected to participate in the
Plan for that Plan Year shall, in the discretion of the Committee, receive a
prorated award for that Plan Year unless the Committee determines otherwise.
Section 4.3    Termination of Employment - Change of Control. Unless otherwise
provided in the Plan, in the specific terms of an Award, or in the provisions of
a written employment or change of




--------------------------------------------------------------------------------




control/retention agreement between the Company and the Participant, a
Participant who terminates employment with the Company on or after the effective
date of a Change of Control shall be eligible for a prorated Award for the Plan
Year in which the Change of Control occurs, and for the full amount of such
Award if such termination occurs after such Plan Year but before payment
otherwise is due with respect thereto, provided that his termination was not (i)
a Discharge for Cause or (ii) voluntary without Good Reason. If a prorated Award
is paid out under this section 4.3, the amount of such Award shall be calculated
and paid after the end of the Plan Year at the same time as other Awards for
that Plan Year are paid, provided that in no event shall the amount of such
Award prior to proration be less than the amount paid to such Participant under
the Plan for the preceding Plan Year.
Section 4.4    Other Terminations. Unless otherwise provided in the specific
terms of an Award, or in the provisions of a written employment or change of
control/retention agreement between the Company and the Participant, the
Committee shall have the authority to determine whether a Participant who ceases
employment prior to the end of a Plan Year, whether by reason of Retirement,
Death, Disability or otherwise, is eligible to receive a prorated Award for that
Plan Year; provided, however, that following the occurrence of a Change of
Control, the Committee may not exercise its authority to deny to any Participant
a prorated Award (or any portion of an Award if such Participant ceases
employment after the end of that Plan Year but prior to payment with respect
thereto) unless such Participant’s termination of employment is (i) a Discharge
for Cause or (ii) voluntary without Good Reason; and, provided, further, that
for any Section 162(m) Employee who ceases employment other than due to Death or
Disability, and except for a prorated Award payment to be made under section
4.3, prorated Awards shall be authorized only if the relevant performance goal
for the Plan Year has been satisfied. In the event that the Committee determines
that a Participant who otherwise ceases employment prior to the end of a Plan
Year is eligible to receive a prorated Award for that Plan Year, the amount of
such Award shall be calculated and paid after the end of the Plan Year at the
same time as other Awards for that Plan Year are paid.
Section 4.5    Prorated Awards. Prorated Awards shall be calculated by dividing
the applicable annual Award by twelve (12) and multiplying the result by the
number of months of the Participant’s service during the Plan Year, rounded to
the next lowest whole month.
Section 4.6    Repayment. Any Award granted pursuant to the Plan or payment with
respect thereto shall be subject to mandatory forfeiture and repayment by the
Participant to the Company to the extent the Participant is, or in the future
becomes, subject to (i) any Company “clawback” or recoupment policy that is
adopted to comply with the requirements of any applicable law, rule or
regulation, or otherwise, or (ii) any law, rule or regulation (a “Law”) which
imposes mandatory recoupment under circumstances set forth in such Law, provided
the “clawback” or recoupment policy or Law requires forfeiture or repayment of
the Award or payment with respect thereto.
Article V
AWARD OPPORTUNITY
Section 5.1    Target Awards. For each Plan Year, the Committee shall establish
a target Award opportunity for each Participant. The target Award opportunity
for each Plan Year shall be a percentage of the Participant’s Base Salary for
the Plan Year or a specific dollar amount that may be earned upon the
achievement of prescribed performance objectives.
Section 5.2    Alternate Award Opportunity Levels. In addition to a target Award
opportunity, the Committee may, in its discretion, establish Award opportunity
levels for degrees of attainment that are above or below target levels of
achievement.




--------------------------------------------------------------------------------




Section 5.3    Maximum Award Opportunity Level. In no event shall the maximum
Award opportunity, or the Award actually paid, to any Participant for any Plan
Year exceed Five Million Dollars ($5,000,000).
Article VI
ESTABLISHMENT OF PERFORMANCE OBJECTIVES
Section 6.1    Corporate Performance Objectives.
(a)    Not later than a date which is within the first ninety (90) days of each
Plan Year, the Committee shall establish one or more specific Corporate
Performance Objectives for such Plan Year, including target levels and, if
deemed appropriate by the Committee, one or more threshold, above target or
other enhanced or reduced achievement levels associated with each Corporate
Performance Objective. If the Committee adds a Participant to the Plan for a
Plan Year after initially establishing the award opportunities and Corporate
Performance Objectives for the Plan Year, it shall establish the Corporate
Performance Objectives applicable to the new Participant within thirty (30) days
after adding the Participant to the Plan. The Corporate Performance Objectives
for a Plan Year shall be based on one or more of the following criteria:
(i)Adjusted earnings,
(ii)    Return on equity (which includes adjusted return on equity),
(iii)    Earnings per share growth (which includes adjusted earnings per share
growth),
(iv)    Basic earnings per common share,
(v)    Diluted earnings per common share
(vi)    Adjusted earnings per common share,
(vii)    Net income,
(viii)    Adjusted earnings before interest and taxes,
(ix)    Earnings before interest, taxes, depreciation and amortization,
(x)    Operating cash flow,
(xi)    Operations and maintenance expense,
(xii)    Total shareholder return,
(xiii)    Operating income,
(xiv)    Strategic business objectives, consisting of one or more objectives
based upon meeting specified cost targets, business expansion goals, new growth
opportunities, market penetration, and goals relating to acquisitions or
divestitures, or goals relating to capital raising and capital management,




--------------------------------------------------------------------------------




(xv)    Customer satisfaction, as measured by, among other things, one or more
of: service cost, service levels, responsiveness, business value, and
residential value,
(xvi)    Environmental, including, among other things, one or more of:
improvement in, or attainment of, emissions levels, project completion
milestones, and prevention of significant environmental violations,
(xvii)    Common share price,
(xviii)    Production measures, consisting of, among other things, one or more
of: capacity utilization, generating equivalent availability, production cost,
fossil generation activity, generating capacity factor, Institute of Nuclear
Power Operation (INPO) Index performance, and World Association of Nuclear
Operators (WANO) Index performance,
(xix)    Bad debt expense,
(xx)    Service reliability,
(xxi)    Service quality,
(xxii)    Improvement in, or attainment of, expense levels, including, among
other things, one or more of: operations and maintenance expense, capital
expenditures, and total expenditures,
(xxiii)    Budget achievement,
(xxiv)    Health and safety, as measured by, among other things, one or more of:
recordable case rate and severity rate,
(xxv)    Reliability, as measured by, among other things, one or more of: outage
frequency, outage duration, frequency of momentary interruptions, average
frequency of customer interruptions, and average number of momentary
interruptions per customer,
(xxvi)    Ethics and compliance with applicable laws, regulations, and
professional standards,
(xxvii)    Risk management,
(xxviii)    Workforce quality, as measured by, among other things, one or more
of: diversity measures, talent and leadership development, workforce hiring, and
employee satisfaction,
(xxix)    Cost recovery,
(xxx)    Any combination of the foregoing.
The Corporate Performance Objectives may be expressed on an absolute and/or
relative basis, or a before- or after-tax basis, or a consolidated or
business-unit basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company and/or the past or current
performance of




--------------------------------------------------------------------------------




other companies and may include or exclude any or all extraordinary, non-core,
non-operating or non-recurring items, or such other items as the Committee may
determine.
(b)    Those Corporate Performance Objectives which have meanings ascribed to
them by GAAP shall have the meanings assigned to them under GAAP as in effect
and applied to the Company on the date on which the Corporate Performance
Objectives are established, without giving effect to any subsequent changes in
GAAP, unless the Committee specifically provides otherwise when it establishes
the Corporate Performance Objectives.
Section 6.2    Award Matrix, Formula or Methodology. The Committee shall assign
a percentage weight to each Corporate Performance Objective established by the
Committee for each Plan Year. The weight assigned to any Corporate Performance
Objectives which are not established in any Plan Year shall be zero, and the
aggregate weight assigned to all Corporate Performance Objectives established by
the Committee for any Plan Year shall equal one hundred percent (100%). The
Committee may assign different weightings to Corporate Performance Objectives
for each Participant or for classes of Participants. The Committee shall
establish a matrix, formula or other methodology which shall set forth or
otherwise define the relationship between the Corporate Performance Objectives,
the target and other applicable performance levels with respect thereto, the
weighting of such Corporate Performance Objectives, if any, and the
corresponding award opportunity for each Participant.
Section 6.3    Adjustments. Under normal business conditions, once established
for a Plan Year as provided herein, Corporate Performance Objectives shall not
be subject to revision or alteration. However, unusual conditions may warrant a
reexamination of such criteria. Such conditions may include, but not be limited
to, a Change of Control, declaration and distribution of stock dividends or
stock splits, mergers, consolidation or reorganizations, acquisitions or
dispositions of material business units, or infrequently occurring or
extraordinary gains or losses. In the event the Committee determines that, upon
reexamination, alteration of the Corporate Performance Objectives is
appropriate, the Committee shall reestablish the Corporate Performance
Objectives to maintain as closely as possible the previously established
expected level of overall performance of the Participants, taken as a whole, as
is practicable. Notwithstanding the foregoing, any adjustments to award
opportunities or Corporate Performance Objectives applicable to a Section 162(m)
Employee for a Plan Year shall conform to the requirements of section 162(m) of
the Code and the regulations promulgated pursuant thereto.
Section 6.4    Other Discretionary Adjustments. The Committee may, in its sole
and absolute discretion, determine to adjust the amount of an Award computed by
applying the award matrix, formula or methodology contemplated by section 6.2
for any or all Participants if it determines that prevailing circumstances
(including, but not limited to, the subjective appraisal of the Participant’s
performance for the Plan Year) so warrant; provided, however, that in the case
of Section 162(m) Employees, any such adjustment shall result in a reduced
payment.
Article VII
DETERMINATION AND PAYMENT OF AWARDS
Section 7.1    Certification of Corporate Performance Objectives. As promptly as
practicable, but in any event within seventy-five (75) days after the end of
each Plan Year, the Committee shall certify the performance of the Company
relative to the Corporate Performance Objective or Objectives established for
Participants. Each Participant’s Award shall be determined by multiplying either
(i) the Participant’s Base Salary for the Plan Year multiplied by such
Participant’s target Award opportunity established as a percentage of the
Participant’s Base Salary for the Plan Year pursuant to section 5.1 or (ii)




--------------------------------------------------------------------------------




the specific dollar amount established as the Participant’s target Award
opportunity pursuant to section 5.1, by the percentage or ordinal “score”
determined by applying the matrix, formula or methodology established pursuant
to sections 6.2 and 6.3, adjusted, if applicable, to take into account such
subjective and objective factors as the Committee deems appropriate, including,
but not limited to, the extent to which Participant’s overall individual
performance met expectations. Awards under the Plan shall be paid as soon as
practicable following the end of the Plan Year but in no event later than March
15 of the year immediately following the Plan Year.
Section 7.2    Form of Award Payment. Unless the Committee otherwise determines,
Awards shall be payable in cash. If the Committee so determines, Awards shall be
payable (or may, in the Participant’s discretion, be payable), in whole or in
part, by issuing shares of the Company’s common stock, par value $.01 per share
(“Common Stock”), in accordance with, and subject to the terms and conditions
of, the NextEra Energy, Inc. Amended and Restated 2011 Long Term Incentive Plan,
as such plan may from time to time be amended, or any equity compensation plan
adopted by the Company as a successor plan thereto (collectively, the “LTIP”),
which Common Stock shall have a fair market value (determined as set forth in
the LTIP) on the date the Award is determined substantially equivalent to, but
in no event greater than, the Award (or portion thereof to be paid in Common
Stock) determined in accordance with section 7.1.
Section 7.3    Deferral of Awards. In lieu of receiving a cash payment in
respect of Awards payable under the Plan, Participants may elect to defer Awards
pursuant to the terms of the NextEra Energy, Inc. Deferred Compensation Plan if
such plan is then adopted and in effect.
Article VIII
ADMINISTRATION
Section 8.1    Committee. The Plan shall be administered by the Committee.
Section 8.2    Committee Action. The Committee shall hold such meetings, and may
make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. All actions of the
Committee shall be final and conclusive and shall be binding upon the Company
and all other interested parties. Any person dealing with the Committee shall be
fully protected in relying upon any written notice, instruction, direction or
other communication signed by the Secretary of the Committee, by two (2) members
of the Committee or by a representative of the Committee authorized to sign the
same in its behalf.
Section 8.3    Committee Responsibilities. Subject to the terms and conditions
of the Plan and such limitations as may be imposed by the Board, the Committee
shall have plenary authority and responsibility for the management and
administration of the Plan and shall have such authority as shall be necessary
or appropriate in order to carry out its responsibilities, including, without
limitation, the authority:
(a)    to interpret and construe the Plan, and to determine all questions that
may arise under the Plan as to eligibility for participation in the Plan;
(b)    to adopt rules and regulations for the operation and administration of
the Plan; and
(c)    to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.




--------------------------------------------------------------------------------




The Committee may delegate to one or more of its members or to one or more
executive officers of the Company the authority to take any action or exercise
any discretion required or permitted to be taken or exercised by the Committee
with respect to any Employee or Participant other than the Company’s Chief
Executive Officer or any Section 162(m) Covered Employee. Action taken or
discretion exercised pursuant to such delegated authority shall be reported to
the Committee. To the extent of any such delegation, references in the Plan or
any instrument issued in relation to the Plan to the Committee shall be deemed
to be references to the Committee’s delegate.
Article IX
AMENDMENT AND TERMINATION
Section 9.1    Amendment. The Board may amend or revise the Plan in whole or in
part at any time; provided, however, that to the extent required to comply with
section 162(m) of the Code, no such amendment or revision shall be effective if
it amends a material term of the Plan unless approved by the requisite vote of
shareholders.
Section 9.2    Termination. The Board may suspend or terminate the Plan in whole
or in part at any time by giving written notice of such suspension or
termination to the Committee.
Article X
MISCELLANEOUS
Section 10.1    No Right to Continued Employment. Neither the establishment of
the Plan nor any provisions of the Plan nor any action of the Board or the
Committee with respect to the Plan shall be held or construed to confer upon any
Participant any right to continuation of his or her position as an Employee. The
Company and any Affiliate reserve the right to dismiss any Participant or
otherwise deal with any Participant to the same extent as though the Plan had
not been adopted.
Section 10.2    Non-Alienation of Benefits. Except as may otherwise be required
by law, no distribution or payment under the Plan to any Participant, former
Participant or beneficiary shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, whether
voluntary or involuntary, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void; nor shall
any such distribution or payment be in any way liable for or subject to the
debts, contracts, liabilities, engagements or torts of any person entitled to
such distribution or payment. If any Participant, former Participant or
beneficiary is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any such distribution or payment,
voluntarily or involuntarily, the Committee, in its sole and absolute
discretion, may cancel such distribution or payment or may hold or cause to be
held or applied to such distribution or payment, or any part thereof, to or for
the benefit of such Participant, former Participant or beneficiary, in such
manner as the Committee shall direct; provided, however, that no such action by
the Committee shall cause the acceleration or deferral of any benefit payments
from the date on which such payments are scheduled to be made.
Section 10.3    No Effect Prior to Shareholder Approval. The Plan shall become
effective on January 1, 2013 only if the material terms of Code Section 162(m)
compensation payable in cash under the Plan are approved by the requisite vote
of shareholders at the annual meeting of shareholders held in 2013, or any
adjournment or postponement thereof. Awards established under the Plan prior to
such shareholder approval are established contingent on obtaining such approval.
If such approval is not obtained, such Awards shall be of no force or effect.




--------------------------------------------------------------------------------




Section 10.4    Status of Plan Under ERISA. The Plan is intended to be a
non-qualified incentive compensation program that is exempt from the regulatory
requirements of ERISA. The Plan is not intended to comply with the requirements
of section 401(a) of the Code or to be subject to Parts 2, 3 and 4 of Title I of
ERISA. The Plan shall be administered and construed so as to effectuate this
intent.
Section 10.5    Construction and Language. Wherever appropriate in the Plan,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and the masculine gender may be read as referring
equally to the feminine gender or the neuter.
Section 10.6    Governing Law. The Plan shall be construed, administered and
enforced according to the laws of the State of Florida, without giving effect to
the conflict of laws principles thereof, except to the extent that such laws are
preempted by federal law. The federal and state courts having jurisdiction in
Palm Beach County, Florida shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan or in any way
relating to the rights or obligations of any person under the Plan, or the acts
or omissions of the Company, the Board, the Committee or any duly authorized
person acting in their behalf in relation to the Plan. By participating in the
Plan, the Participant, for himself and any other person claiming any rights
under the Plan through him, agrees to submit himself, and any such legal action
described herein that he shall bring, to the exclusive jurisdiction of such
courts for the adjudication and resolution of such disputes.
Section 10.7    Headings. The headings of Articles and sections are included
solely for convenience of reference. If there is any conflict between such
headings and the text of the Plan, the text shall control.
Section 10.8    Withholding. Payments from the Plan shall be subject to all
applicable federal, state and local withholding taxes.
Section 10.9    Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party: (a) if to the Committee: NextEra Energy, Inc., 700 Universe
Boulevard, Juno Beach, FL 33408, Attention: Executive Vice President, Human
Resources; and (b) if to a Participant: to the Participant’s address as shown in
the Company’s records.
Section 10.10    Severability. A determination that any provision of the Plan is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.
Section 10.11    Waiver. Failure to insist upon strict compliance with any of
the terms, covenants or conditions of the Plan shall not be deemed a waiver of
such term, covenant or condition. A waiver of any provision of the Plan must be
made in writing, designated as a waiver, and signed by the party against whom
its enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
Section 10.12    Successors and Assigns. The provisions of the Plan will inure
to the benefit of and be binding upon the Participants and their respective
legal representatives and testate or intestate distributees, and the Company and
its respective successors and assigns, including any successor by merger




--------------------------------------------------------------------------------




or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the assets and business of the
Company may be sold or otherwise transferred.
Section 10.13    Compliance with Section 409A of the Code. The Plan and the
Awards made hereunder are intended to be exempt from section 409A of the Code
and the regulations thereunder as “short-term deferrals.” To the extent that the
Plan is construed to be a non-qualified deferred compensation plan described in
section 409A of the Code, the Plan and any grant instruments shall be operated,
administered and construed so as to comply with the requirements of section 409A
of the Code. The Plan and any Award Agreements shall be subject to amendment,
with or without advance notice to Participants and other interested parties, and
on a prospective or retroactive basis, including, but not limited to, amendment
in a manner that adversely affects the rights of Participants and other
interested parties, to the extent necessary to effect compliance with section
409A of the Code.






